DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claims 1 and 7-8 recite the language “adapted to” it is suggested to amend the claims to recite –configured to-- in order to more positively recite the structure associated with the recited functional language. Claim 1, line 5 should recite –bandpass filtered data—in to match the spelling previously used within the claim. Appropriate correction is required. Claims 2-9 directly or indirectly depend from claim 1 and are also objected to for the reasons stated above regarding claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 12, 15 and 17 recite “the accelerometer data” it is unclear whether applicant is referring back to the “accelerometer data” provided by the accelerometer or the “bandpass filtered accelerometer data” that is suppressed by the envelope filter, clarification is required.  Claim 1 recites “a first prototype comb filter”, “a second prototype comb filter” and a “third prototype comb filter”, however it is unclear how the prototype comb filters structurally relate to the other elements, i.e. accelerometer, bandpass filter, envelope 
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites an accelerometer, a bandpass filter which filters the accelerometer data and an envelope filter which suppresses the peaks in the bandpass filtered data, therefore there must be some structural relationship between the accelerometer, bandpass filter and envelope filter, however the claim lacks a recitation of the structural relationship between the accelerometer, bandpass filter and envelope filter, it is suggested to recite something similar to –a bandpass filter coupled to the accelerometer configured to--, --an envelope filter coupled to the bandpass filter configured to-- in order to overcome the rejection. Claim 7 recites a rectifying unit . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0088982 to Rulkov et al. which teaches a monitoring device with an accelerometer and method and system which discloses the use of a comb filters to filter accelerometer data. US 2018/0028121 to Derkx et al. which teaches a processing device, system and method for processing accelerometer signals for use in monitoring vital signals of a subject. US Patent No. 9,167,975 to Brady et al. which teaches a motion resistant device to monitor heart rate in ambulatory patients which discloses the use of a comb filters to filter accelerometer data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L GHAND/Examiner, Art Unit 3792